Per Curiam.
The state’s motion to dismiss the appeal is based on the failure of the defendant to file his appeal within the time prescribed by § 952 of the Practice Book. On February 7, 1966, the defendant was found guilty of evading responsibility. On February 23, 1966, the defendant filed his appeal and an application for waiver of fees, costs, and security. The appeal was filed in duplicate, but on March 3, 1966, the state filed its motion to dismiss.
*55The defendant contends that he mailed the papers February 19, 1966, to the Hamden court instead of the clerk’s office in Meriden. Section 951 of the Practice Book states that papers shall be filed with the clerk. In the seventh circuit, there is only one clerk’s office, which is at Meriden. The docket entries show that the papers were received by the clerk on February 23, 1966. It is well settled that docket entries are conclusive and not subject to correction by the appellate court and that they may be corrected, if they are incorrect, only by the court which made them. The last day for filing the appeal would have been February 21, 1966. Practice Book § 952.
The motion to dismiss having been filed within ten days after the ground for dismissal arose, the motion is granted. Practice Book § 976.
Kosicki, Dearington and Kinmonth, Js., participated in this decision.